Citation Nr: 0102897	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  98-15 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for surgical complications resulting from 
VA surgeries for hernia repair.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

REMAND

The veteran served on active duty from May 1971 to June 1973.  
This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision of the North Little Rock, 
Arkansas Department of Veterans Affairs (VA) Regional Office 
(RO).

The appellant appeared before the undersigned Member of the 
Board at a hearing at the RO in November 2000.  The hearing 
was conducted under authority granted to the Chairman.  
Transcripts of that hearing, and an earlier RO hearing are on 
file for consideration.

The Board has reviewed the record and finds that additional 
development is necessary prior to the completion of appellate 
action.

First, the Board finds that the evidentiary record is 
incomplete.  The medical evidence reflects that the veteran 
has undergone a total of six surgeries to repair his 
recurrent left inguinal hernia, and that a potential, 
seventh, surgery has been recommended as possible treatment 
for continuing complications.  Five of these surgeries were 
conducted by a VA surgeon (in January, May, and August 1995; 
and in July and December 1996) at VA Medical Center (MC) 
Muskogee, Oklahoma.  The sixth surgery was conducted in 
December 1997 by a private physician, T. Duensing, D.O., at a 
private medical facility.  During this sixth surgery, a right 
inguinal hernia was also repaired.  While operative reports 
are of record for each of these surgeries, the report for the 
December 1996 surgery is incomplete, and the hospital 
records-including operative and/or surgical reports, nursing 
notes, doctors' orders, discharge summaries/instructions, 
etc.-for the surgeries conducted in July and December 1996 
appear to be incomplete.  Complete hospital records for the 
December 1997 surgery are further not of record.

In addition, the veteran testified, and the evidence 
reflects, that he is receiving disability benefits from the 
Social Security Administration (SSA).  The decision, dated in 
June 1997, indicates that the veteran was found disabled as a 
result of his bilateral hernias, and fatigue and pain in the 
lower left and right groin areas.  While some of the evidence 
cited in the decision is present in the claims file, other 
documents-particularly the evaluation conducted by Dr. M. 
Westbrook-are not.

The duty to assist requires that these records be obtained.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993); Beaty v. Brown, 6 Vet. App. 532 (1994); 
and Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  See also 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096-2100 (2000) (to be codified as amended 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107).

Second, the Board notes that the veteran filed his claim in 
May 1997, prior to October 1, 1997, the effective date of 
38 U.S.C.A. § 1151, as amended by Pub. L. No. 104-204, 
§ 422(a)-(c) (1996).  Hence, the former statute and 
regulations, as interpreted by the U.S. Supreme Court in 
Brown v. Gardner, 513 U.S. 115 (1994), applies.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Thus, the finding of 
fault, negligence, or accident, previously required under 
38 C.F.R. § 3.358(c)(3), and now required under the amended 
version of 38 U.S.C.A. § 1151, does not here apply.  
Benefits, in this case, are not payable for "necessary 
consequences" of VA treatment properly administered.  The 
question in part herein turns on whether the consequences of 
the multiple surgeries in this case are "necessary 
consequences."  That is a medical determination which needs 
clarification.  

In the statement of the case and supplemental statements of 
the case reference is made to VA fault in treatment.  In this 
case it is unclear whether the loose mesh found required 
additional surgery, or whether there was spermatic code 
damage that is not a "necessary consequence."

Accordingly, development must be accomplished to determine 
whether additional disability is present and, if so, whether 
such additional disability is the result of disease or injury 
or an aggravation of existing disease or injury suffered as a 
result of (in this case) medical treatment and not merely 
coincidental therewith.  38 C.F.R. § 3.358(c)(1); Gardner, 
supra.

After each of the first five surgeries, the left hernia 
recurred, requiring further treatment.  During the May 1995 
surgery, a mesh was inserted.  Medical treatment records show 
that the veteran complained of testicular pain after this 
surgery, and further hospitalization was required to treat a 
wound infection.  Following the third surgery, the veteran 
continued to complain of left testicular pain, and noticed a 
knot in his testes.  In addition, he complained of increased 
pain and numbness.  An inguinal nerve block was administered 
in March 1996.  During the July 1996 surgery, the surgeon 
noted that the spermatic cord structures had to be dissected 
out.

Statements submitted by the veteran's private physicians 
reference the increased pain and, in particular, his 
testicular pain.  Of particular note are two statements 
proffered by Dr. Duensing, dated in February and July 1998.  
Dr. Duensing was the surgeon who conducted the veteran's 
sixth surgery, in December 1997.  In his February 1998 
statement, the physician stated that the veteran

has persistent ilioinguinal nerve pain 
from the previous anterior operations and 
has persistent testicular pain, probably 
from the procedure which required 
transection of the testicular cord 
previously.

The physician further noted in his July 1998 statement, that 
he removed a folded piece of mesh during the December 1997 
surgery, which was unattached to the surrounding tissue.  As 
noted, it was unclear whether this caused additional 
disability or required subsequent surgery.

As noted above, VA examinations and chart reviews are of 
record.  Yet, the report reflects, in July 1998, that the 
last surgery then of record was that which occurred in 
December 1996.  Moreover, despite Dr. Duensing's 
observations, neither neurological nor urological 
examinations have been conducted.  Hence, the VA examiner did 
not have the benefit of a complete record in arriving at his 
conclusions. 

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and to afford him 
full procedural due process, this case is REMANDED for the 
following:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all VA and private health care 
providers and/or medical facilities that 
have treated him for his hernia 
condition.  The veteran should be asked 
to verify whether or not he has undergone 
additional surgery for hernia condition.  
The RO should procure duly executed 
authorization for the release of private 
medical records, where applicable.

2.  The RO should request that all 
identified health care providers furnish 
legible copies of all medical records 
that are not already of record.  In 
particular, the RO should obtain

(a) the complete medical records-
including, but not limited to, 
operative and/or surgical reports, 
surgical pathology reports, nursing 
notes, doctors' orders, medication 
records, discharge 
summaries/instructions, admission 
evaluations, authorizations for care, 
and follow up treatment records-for 
hernia surgeries that occurred at VAMC 
Muskogee, Oklahoma in January 1995, 
May 1995, August 1995, July 1996, 
December 1996; and under Dr. Duensing 
in December 1997;
(b) any and all records of treatment 
accorded the veteran at VAMC Muskogee, 
Oklahoma, that are not already of 
record;
(c) and any and all provide records of 
treatment accorded the veteran at 
Ozark Medical Arts, in Ozark, 
Arkansas; and Wilson Urology 
Associates, P.A., in Fayetteville, 
Arkansas; and by the various private 
physicians from whom he has received 
treatment.

The RO should ensure that it has all 
obtainable treatment records of which it 
has knowledge.  Where attempts to obtain 
records are unsuccessful, the RO should 
document these attempts and make such 
documentation part of the claims file.  
The veteran and his representative should 
be informed of such negative results.  
38 C.F.R. § 3.159.

3.  Following the above development, the 
RO should accord the veteran appropriate 
VA examinations to determine the nature 
and cause of any current neurological and 
urological pathology, including, but not 
limited to, impotence.  All indicated 
tests and studies should be accomplished.  
The claims folder, all documents acquired 
per paragraphs 1-2 of this remand, and 
this remand, must be 9smade available to 
the examiner(s).  The examiner(s') 
conclusions, and the reasons or bases 
therefor, are to be set forth in a clear 
and logical, and concise manner in the 
examination report(s).

The examiner(s) are specifically 
requested to provide the following 
opinions upon review of the evidence-
including the complete records of all 
surgeries the veteran has undergone for 
treatment of his hernia condition, Dr. 
Duensing's treatment records and 
statements, and all other VA and private 
records of treatment accorded the veteran 
for his hernia condition:

(a) does the veteran now suffer 
neurological and/or urological 
disability, including impotence?
(b) is such disability the result of any 
VA treatment during the January 1995, 
May 1995, August 1995, July 1996 or 
December 1996 surgeries?

The examiners are advised that the 
question of negligence is not at issue.

4.  Following the above development and 
VA examination(s), the veteran's file 
should be reviewed by an appropriate 
physician or physicians.  The claims 
folder, all documents acquired per 
paragraphs 1-3 of this remand, and this 
remand, must be made available to the 
reviewer(s)/examiner(s).  The 
reviewer(s)/examiner(s)' conclusions, and 
the reasons or bases therefor, are to be 
set forth in a clear and logical, and 
concise manner in the examination report.

The reviewer(s)/examiner(s) are 
specifically requested to furnish 
opinions concerning the following:

(a) what were the manifestations of the 
veteran's hernia, neurological, and 
urological conditions prior to the 
initial, January 1995, 
hospitalization?
(b) what are the current manifestations of 
the veteran's hernia condition, 
neurological condition, and urological 
condition (including, but not limited 
to, impotence)?
(c) did the veteran develop any additional 
identifiable hernia, neurological, or 
urological (including, but not limited 
to, impotence) disability due to any 
VA treatment-particularly the 
surgeries that occurred January 1995, 
May 1995, August 1995, July 1996, and 
December 1996 and including, but not 
limited to, the placement of the mesh 
which, according to Dr. Duensing, 
became unattached and required removal 
in December 1997, and the transection 
of the testicular cord?

If so, the reviewer(s)/examiner(s) should 
identify the specific additional 
disability or disabilities caused by the 
particular VA treatment.  The 
reviewer(s)/examiner(s) are advised that 
the question of negligence is not at 
issue.

5.  If the reviewer(s)/examiner(s) do 
find an additional disability, they 
should provide an opinion as to the 
degree of medical probability that such 
additional disability is causally related 
to VA treatment rendered the veteran from 
approximately September 1994 to the 
present, including the surgeries which he 
underwent in January 1995, May 1995, 
August 1995, July 1996, and December 
1996, as opposed to the natural progress 
of the underlying hernia condition.  
Furthermore, the reviewer(s)/examiner(s) 
should also comment specifically on the 
degree of medical probability that, if 
any additional hernia, neurologic, or 
urologic disability is present, it would 
have resulted regardless such VA 
treatment.

The reviewer(s)/examiner(s) should 
identify the information on which such 
opinion(s) is(are) based.  If a medically 
justified opinion is impossible to 
formulate, the reviewer(s)/examiner(s) 
should so indicate.

6.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
medical examination/review reports.  If 
the reports do not include all test 
reports, special studies, or fully 
detailed descriptions of all pathologies, 
or adequate responses to the specific 
opinions requested, the reports must be 
returned to the reviewer(s)/examiner(s) 
for corrective action.  38 C.F.R. § 4.2.  
"If the [examination] report does not 
contain sufficient detail it is incumbent 
upon the rating board to return the 
report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Bet. App. 405, 
407 (1994).

7.  After completion of the above, the RO 
should again adjudicate the veteran's 
claim, on the appropriate legal bases and 
with consideration of all pertinent 
regulations.  If the decision remains in 
any way adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
which identifies the correct legal bases 
and pertinent regulations.  The veteran 
and his representative should thereafter 
be given a reasonable period of time 
within which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action until he is so informed.  The veteran is 
reminded that it is his responsibility to report for 
scheduled examination(s) and to cooperate in the development 
of his case, and that the consequences of failing to report 
for VA examination(s) without good cause may include denial 
of his claim.  38 C.F.R. § 3.158, 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




